Pee Cueiam,
The plaintiff’s rule for judgment was made absolute by the failure of the court to notice a supplemental affidavit of defense which had been allowed, and which was filed on the same day on which the judgment was rendered. The error haying been brought to the notice of the court in banc was corrected by setting aside the judgment and ordering a reargument. The proceedings relating to the correction of the error appear in the opinion of Judge McMichael filed March 3, 1900. In the correction of the error we do not find anything prejudicial to any right of the plaintiff. Nor do we find any error in discharging the rule for judgment or “ in not entering judgment for the plaintiff.” The assignments are dismissed.
Judgment affirmed.